DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gellmann (US 3,121,235).
Regarding claim 1, Gellmann discloses an energy-saving shower having a user-friendly device, comprising a top spray module (20), an upper shower rod (30), and a lower shower rod (63), wherein a shoulder spray module (56) is arranged between the upper shower rod (30) and the lower shower rod (63) (Figure 1).
Regarding claim 2, Gellmann discloses the shower having a user-friendly device according to Claim 1, wherein the shower having a user-friendly device further comprises a faucet module (22) used for controlling an upper water outflow and a lower water outflow of the shower having a user-friendly device (The limitations is interpreted as a recitation of intended use and therefore afforded limited patentable weight, Column 3, lines 20-33, The faucet includes controls that control the outflow of the water), and a water outlet pipe module (60, 62).
Regarding claim 3, Gellmann, discloses the shower having a user-friendly device according to Claim 2, wherein the water outlet pipe module (60, 62) includes a water outlet pipe (62), and when the shower having a user-friendly device performs the lower water outflow, the lower water outlet pipe module controls a shower nozzle module to spray water from below (Column 3, lines 19-22, The module includes an adjustment plate to control a shower nozzle to spray water from below).
Regarding claim 4, Gellmann discloses the shower having a user-friendly device according to Claim 2, wherein when the shower having a user-friendly device performs the upper water outflow, a water flow reaches the shoulder spray module and is then controlled by the shoulder spray module to flow out from above via the shoulder spray module or the top spray module (When water is supplied to the upper shower head, the faceplate 20 may be used to control the flow from the upper spray head; Additionally, the shoulder shower includes  a faceplate that may be used to control the flow through the shoulder shower).
Regarding claim 5, Gellmann discloses the shower having a user-friendly device according to Claim 1, wherein the shower having a user-friendly device further comprises a control module (Column 3, lines 20-33) used for controlling an upper water inflow and a lower water inflow of the shower having a user-friendly device, and a water outlet pipe module (The control module determines whether water flows into each of the elements of the shower).
Regarding claim 6, Gellmann discloses the shower having a user-friendly device according to Claim 5, wherein when the shower having a user-friendly device performs the upper water inflow, a water flow inflowing from above reaches the shoulder spray module and is then controlled by the shoulder spray module to flow out from above via the shoulder spray module or the top spray module (When the water is supplied to the device from the faucet, the shoulder spray module and top spray module each includes showers with faceplates that are controlled to determine whether water flows out from each of the respective modules).
Regarding claim 7, Gellmann discloses the shower having a user-friendly device according to Claim 5, wherein when the shower having a user-friendly device performs the lower water inflow, a water flow inflowing from below flows to a shower nozzle module (60) via a water outlet pipe (62) in the lower water outlet pipe module to flow out from below (Water flows through the pipe 62 to the outlet head 60).
Regarding claim 8, Gellmann discloses the shower having a user-friendly device according to any one Claims 5-7, wherein the control module is connected with a water inlet pipe embedded into a wall (Column 3, lines 20-33, The control module is conventionally connected which includes the module being connected to a water inlet pipe embedded into a wall).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gellmann in view of Gross (US 8,429,769).
Regarding claim 9, Gellmann discloses the shower having a user-friendly device according to one of Claims 5-7, but fails to disclose wherein the upper shower rod and the lower shower rod are respectively arranged outside and inside a wall.
Gross discloses a shower wherein an upper shower rod (13) and a lower shower rod (2) are respective arranged outside (Figure 1) and inside (Column 3, lines 14-20) a wall.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gellmann with the disclosures of Gross, providing a device wherein the upper shower rod and lower shower rod are respectively arrange outside and inside a wall, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including supply of water for showering, in a system where the particular location of the piping is not a critical element. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gellmann in view of Shunde (CN105736737).
Regarding claim 10, Gellmann discloses the shower having a user-friendly device according to any one of Claims 5-7, but fails to disclose a shower wherein the control module (Column 3, lines 20-33) includes a switch control valve.
Shunde discloses an improved shower device wherein a control module includes a switch control valve (56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gellmann with the disclosures of Shunde, providing the shower device to include a switch control valve (Shunde, 56), in order to provide a device that maintains proper water, pressure, as disclosed by Shunde (Background).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/            Examiner, Art Unit 3752